PROPOSED EXAMINER’S AMENDMENTS
The examiner has conducted an additional review of the instant application and has proposed the following examiner’s amendments in order to place the application in condition for allowance. The examiner clarifies that these proposed amendments relate to subject matter that was inadvertently missed by the examiner in the prior office action on 4 February 2022. The examiner further clarifies that the proposed amendments are drawn only to dependent claims. The proposed amendments have been set forth in writing rather than by telephone because, in the opinion of the examiner, they are too complex to have been presented by telephone.

X) Claim 1 is proposed to be allowed without further amendment.

X) Claim 2 is proposed to be amended in the following manner:
Claim 2 (Proposed Amendment): The process according to claim 1, wherein the [[ ]] at least one active ingredient is selected from the group consisting of anti-infectives, antibiotics and sulfonamides, cardiotonics, internal and external anti-parasitics, insecticides, insect growth inhibitors, anti-arthritics, anti-inflammatories whether or not steroidal, anti-histaminics, hormones, gastro-intestinal dressings and sedatives, anti-ulcer agents and substitution flora, anti-diarrhoeals, hepato-protectors, antispasmodics, laxatives, intestinal antiseptics, respiratory analeptics, antitussives, bronchodilators, bronchial and mucolytic fluidifiers and respiratory antiseptics, analgesics, sedatives and tranquilizers, anti-epileptics, anaesthetics, orexigenics, anorexigenics, interleukins and interferon, antimitotics and cytostatics, macro-, micro-nutrients and trace elements, vitamins, plant extracts, extracts from animal organs, and a mixture thereof.

[Examiner Note: The reason for this proposed amendment to claim 2 is because, as claim 1 already recites an active ingredient, claim 2 should not recite “further comprising” an active ingredient because claim 1 already comprises an active ingredient. In contrast, claim 2 should be written as to further limit the active ingredient already recited by claim 1.]

X) Claim 3 is proposed to be amended in the following manner:
Claim 3 (Proposed Amendment): The process according to claim 1, wherein the [[ ]] at least one active ingredient is [[ ]] an active nutraceutical ingredient or a food supplement ingredient, selected from the group consisting of plant extracts, animal extracts, substitution flora, macro-nutrients, micro-nutrients and trace-elements, and a mixture thereof.

[Examiner Note: The same reasons are applicable to claim 3 as to claim 2.]

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be allowed without further amendment.

X) Claim 6 is proposed to be allowed without further amendment.

X) Claim 7 has already been cancelled.

X) Claim 8 is proposed to be amended in the following manner:
Claim 8 (Proposed Amendment): The process according to claim 1, wherein said at least one excipient is a binder selected from the group consisting of polyvinyl alcohol polymers, polyvinylpyrrolidone, the copolymers of vinylpyrrolidone and vinyl acetate, maltodextrin, carboxymethylcellulose [[ ]] and salts and derivatives thereof, alginic acid and its salts, zein, pectins, arabic gum, acacia gum, gum tragacanth, karaya gum, xanthan gum, guar gum, carrageenans, gelatin, pullulan polymers, agar polymers, starches and their derivatives, [[ ]] acrylic acid cross-linked with polyalkenyl ethers, [[ ]] and a mixture thereof.

[Examiner Note: As best understood by the examiner, “carbomers” and “polycarbophils” are actually trade names. Recitation of trade names in a claim results in issues of indefiniteness; see MPEP 2173.05(u). As such, the examiner is proposing to amend claim 8 to remove the trade names from the claim to avoid potential indefiniteness issues.

X) Claim 9 is proposed to be allowed without further amendment.

X) Claim 10 is proposed to be allowed without further amendment.

X) Claim 11 is proposed to be allowed without further amendment.

X) Claim 12 is proposed to be amended in the following manner:
Claim 12 (Proposed Amendment): The process according to claim 1, wherein the collected solid [[ ]] soft tablet further comprises at least one preservative selected from the group consisting of parabens, benzoic acid, sodium benzoate, sorbic acid, potassium sorbate, and a mixture thereof, and/or at least one antioxidant selected from the group consisting of ascorbic acid, its salts and derivatives, sodium or potassium metabisulphite, sodium bisulphite, butylhydroxyanisole, butylhydroxytoluene, gallic acid and its derivatives, and a mixture thereof, and/or at least one chelating agent selected from the group consisting of EDTA and its salts, tartaric acid and its salts, and a mixture thereof.

[Examiner Note: Claim 1, upon which claim 12 ultimately depends, is drawn to a method. Various compositions are recited after different method steps. The proposed amendment clarifies that the composition being modified here is the solid soft tablet that is collected, i.e. after step iv) of claim 1.]


X) Claim 13 is proposed to be amended in the following manner:
Claim 13 (Proposed Amendment): The process according to claim 1, comprising the following steps:
i) a) mixing [[ ]] the at least one active ingredient, the at least one palatable material, at least one binder, the at least one filler, the at least one lubricant, and the at least one disintegrant in a granulator to form a blend;
i) b) spraying the humectant onto the blend of step i) a) and mixing to obtain wet granules;
ii) a) spreading the wet granules obtained after step i) b) and letting stand for 2 to 24 hours between 15 and 25 °C; 
ii) b) milling the granules obtained after step ii) a) with an oscillating granulator, and then sifting through an 800 to 2000 µm sieve;
ii) c) optionally letting the milled granules obtained after step ii) b) stand for 2 to 24 hours at room temperature;
iii) a) optionally blending the milled granules obtained after step ii) b) or step ii) c) with at least one disintegrant and/or at least one filler in a blender.
iii) b) blending the granules obtained after step ii) b), ii) c) or iii) a) with at least one lubricant in a blender;
iii) c) compressing the blend obtained after step iii) b) with a tablet press; and
iv) collecting the solid soft tablet composition.

[Examiner Notes: Proposed amendments further clarify recited process. Also, step iv) amended to clarify that the final product is a solid soft tablet, as this is what is recited by claim 1. Such an amendment overcomes potential issues under 35 U.S.C. 112(d) relating to claim 13 being potentially broader than claim 1 in that claim 1 requires a solid soft tablet to be formed in step iv) whereas claim 13 did not appear to require this until the above-proposed amendment.]

X) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): The process according to claim 1, wherein the collected solid soft tablet composition comprises:
- between 0.01 and 20.00 % by weight of said at least one active ingredient,
- between 15.00 and 30.00 % by weight of at least one palatable material,
- between 20.00 and 40.00 % by weight of at least one binder,
- between 0.10 and 10.00 % by weight of at least one lubricant,
- between 10.00 and 30.00 % by weight of at least one filler, and
- between 0.10 and 10.00 % by weight of at least one disintegrant, relative to the total weight of the collected solid soft tablet composition.

[Examiner Note: The same issues apply to claim 14 as to claim 12.]

X) Claim 15 has already been cancelled.

X) Claims 16-18 are proposed to be allowed without further amendment.
Reasons For Indicating Allowable Subject Matter
The examiner provides the following reasons for indicating allowable subject matter.
As an initial matter, the examiner notes that claim 1 recites that the humectant is a combination of glycerin, sorbitol, and soya oil. This requires a combination of all three of the above-mentioned ingredients.
As relevant prior art showing the state of the art, the examiner cites Lieberman et al. (“Pharmaceutical Dosage Forms: Tablets” Vol. 1, ISBN 0-8247-8044-2, 1989, pages i-xviii and 1-592, downloaded from https://s3.amazonaws.com/academia.edu.documents/57520586/Tablet_lachman_volume_1.pdf?AWSAccessKeyId=AKIAIWOWYYGZ2Y53UL3A&Expires=1558360575&Signature=bRMY8XOWKD15WI3V3jzJePlLtLU%3D&response-content-disposition=inline%3B%20filename%3DTablet_lachman_volume_1.pdf.pdf#page=150 on 20 May 2019), which was cited previously in the file record of the instant application. Lieberman et al. (hereafter referred to as Lieberman) is a book of over 600 pages drawn to the art of forming pharmaceutical tablets which was originally published in 1989.
Lieberman teaches the following regarding humectants, as of Lieberman, paragraph bridging pages 522-523, which is reproduced below.

Glycerin is the best of the food-acceptable, humectant materials. It has a bland taste, good mouth-feel, and is completely inert. Propylene glycol is bitter and sorbitol tends to crystallize and make the tablet harder to chew. The humectant can be added to the product after incorporation of the whip [sic]. If desired, any colorants can be suspended or dissolved in the humectant and added at the same time. Normal concentrations of humectant run between 1.5 and 5% of the batch weight.
 
The instant claims require that the claimed method form a soft tablet. The skilled artisan would have expected that, had sorbitol been used as the humectant, the tablet thus formed would not have been soft because the sorbitol would have crystallized and would therefore have made the tablet too hard to have met the claim limitation requiring a soft tablet. Additionally, using a larger amount of humectant than what was taught by Lieberman may have been desirable based on the teachings of Lieberman; this is relevant because the claims recite 15.00% to 35.00% humectant whereas Lieberman teaches a maximum of 5% humectant.
The instant specification provides two working examples. The tablet composition produced from the first working example is reproduced below.

    PNG
    media_image1.png
    506
    502
    media_image1.png
    Greyscale

In the above example, the humectant is made up of soya oil, glycerin, and sorbitol. The total amount of humectant is 22.63%, which is within the claimed range of 15.00% to 35.00%. The method of making a tablet via wet granulation using this combination for a humectant would appear to result in a soft tablet that is successfully not sticky and not friable, yet hard enough to be manipulated and packaged. The second working example is similar to the first working example in regard to the amount and chemical nature of the humectant.
As such, the instant specification indicates that a method of making soft tablets with the formulation disclosed by the above table would have successfully produced soft tablets that are not sticky and not friable, yet hard enough to be manipulated and packaged. This would not have been expected because Lieberman indicates that using sorbitol would have made the composition hard rather than soft. Proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. See MPEP 2145(X)(D)(3). In this case, the accepted wisdom in the art is that using sorbitol as a humectant would have made the composition hard to chew; however, applicant used a humectant with sorbitol as one of its ingredients and found it to be soft.
A declaration under 37 C.F.R. 1.132 was submitted with applicant’s response on 13 January 2022. The examiner has substantively addressed the declaration below.
The declaration under 37 C.F.R. 1.132 (hereafter referred to as the declaration) is drawn to an experiment intended to be a comparative experiment, as of paragraph #5 of the declaration. The comparative experiment in the declaration has the following formulation, reproduced below.

    PNG
    media_image2.png
    362
    577
    media_image2.png
    Greyscale

While the declaration does not include an inventive experiment, the examiner takes the position that the comparative experiment in the declaration can be compared with the inventive experiments in the instant specification.
Declarant further took the position that the comparative experiment shown therein forms a composition unable to form soft tablets because it is unsuitable for use in the tablet press of step (iii) of claim 1, as of the declaration, paragraph #5, first sentence below figure 1. The examiner does not dispute that the embodiment in the declaration was unsuitable for use in the tablet press, whereas the embodiments in the instant specification are suitable for use in the tablet press.
Declarant attributes the undesirable results of the comparative example shown therein to the use of humectant in a concentration higher than the recited maximum concentration of 35.00%. In response, the examiner notes that an additional difference between the comparative example in the declaration and the inventive examples in the instant specification is that the examples in the instant specification use a combination of glycerin, sorbitol, and soya oil as the humectant, whereas the comparative example in the declaration uses only glycerin as the humectant. 
In summary, the examiner agrees that comparative testing has been successfully shown in the course of prosecution, as the instant specification shows successful results, whereas the declaration shows unsuccessful results. The amendments in applicant’s response on 6 June 2022 place the claims commensurate in scope with the results presented in the specification and the declaration.
As an additional relevant reference, the examiner cites Chau et al. (US Patent 5,637,313), which was cited in the prior office action on 4 February 2022. Chau et al. (hereafter referred to as Chau) is drawn to a soft chewable dosage form, as of Chau, title and abstract. Chau teaches a humectant which may be glycerin, as of Chau, column 9, claims 10-11 of Chau. Chau teaches the following method, as of Chau, column 6, Example 1, reproduced below.

    PNG
    media_image3.png
    470
    424
    media_image3.png
    Greyscale

To the extent that the humectant in Chau is glycerin, said amount of glycerin taught in the above-reproduced paragraph is clearly below the 15.00% to 35.00% required by the instant claims. However, Chau also teaches sorbitol, though does not recognize sorbitol as a humectant. To the extent that sorbitol is a humectant (even if not recognized as such by Chau), the amount of glycerin in combination with sorbitol may be within the claimed range or relatively close to the claimed range.
Nevertheless, regardless of whether Chau’s teachings read on or render obvious the required amount of humectant, it is clear that Chau is not drawn to a wet granulation process. As such, for at least this reason, instant claim 1 has not been rejected as anticipated by Chau or obvious over Chau.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612